 



Exhibit 10.1
AMENDMENT NO. 3
TO THE
CELGENE CORPORATION
1998 STOCK INCENTIVE PLAN
(AMENDED AND RESTATED AS OF APRIL 23, 2003
AND AS FURTHER AMENDED)
WHEREAS, the Celgene Corporation (the “Company”) maintains the Celgene
Corporation 1998 Stock Incentive Plan, as amended and restated as of April 23,
2003 and as further amended (the “Plan”);
WHEREAS, pursuant to Article 12 of the Plan, the Board of Directors of the
Company (the “Board”) may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan; and
WHEREAS, the Board desires to amend the Plan, effective as of August 22, 2007,
to provide for continued vesting of stock options and stock appreciation rights
during the three year period following a participant’s “retirement” (as defined
in the Plan), provided that the participant provides the committee under the
Plan or its designee with not less than six months written notice of the
participant’s intent to retire.
NOW, THEREFORE, the Board takes the following actions with regard to the Plan:
1. Effective as of August 22, 2007, Section 10.2(b) of the Plan is hereby
amended in its entirety to read as follows:
"(b) TERMINATION BY REASON OF RETIREMENT OR DISABILITY. If a Participant’s
Termination of Employment is by reason of Retirement or Disability, any Stock
Option or Stock Appreciation Right held by such Participant, unless otherwise
determined by the Committee at grant or, if no rights of the Participant are
reduced, thereafter, may be exercised, to the extent exercisable at the
Participant’s termination (or solely with respect to Stock Options or Stock
Appreciation Rights granted on or after September 1, 2007, to the extent
exercisable at the Participant’s termination or thereafter if the Participant
provides the Committee or its designee with not less than six months written
notice of the Participant’s intent to terminate the Participant’s service with
the Company and its Affiliates by reason of Retirement, such Stock Options or
Stock Appreciation Rights continue to become exercisable following the
Participant’s Termination of Employment by reason of Retirement as if the
Participant had remained an employee of the Company), by the Participant (or the
Participant’s legal representative to the extent permitted under Section 14.11
or the legal representative of the Participant’s estate if the Participant dies
after termination) at any time within a period (the “Retirement or Disability
Period”) which is the shorter of (i) up to ten (10) years after the date of
grant of such Stock Option or Stock Appreciation Right, such period to be set on
a case by case basis by the Committee, or (ii) three (3) years from the date of
such termination; provided, however, that, if the Participant dies within such
Retirement or Disability Period, any unexercised Stock Option or Stock
Appreciation Right held by such Participant shall thereafter be exercisable, to
the extent to which it was exercisable at the time of death, for a period of one
(1) year (or such other period as the Committee may specify at grant or, if no
rights of the Participant’s estate are reduced, thereafter) from the date of
such death, but in no event beyond the expiration of the stated term of such
Stock Option or Stock Appreciation Right.”
2. Except as specifically amended hereby, the Plan is hereby ratified and
confirmed in all respects and remains in full force and effect.

 

